UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly Period Ended June 30, or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Transition Period from to CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite Raleigh, North Carolina (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of August 6, 2009 there were11,300,369 shares outstanding of the registrant’s common stock, no par value. CAPITAL BANK CORPORATION Form 10-Q for the Quarterly Period Ended June 30, 2009 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2009 (Unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income for the Six Months Ended June 30, 2009 and 2008 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures - 2 - Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2009 and December 31, June 30, 2009 December 31, 2008 (Dollars in thousands except share data) (Unaudited) Assets Cash and due from banks: Interest-earning $ 53,590 $ 26,621 Noninterest-earning 19,094 27,705 Federal funds sold and short term investments 10 129 Total cash and cash equivalents 72,694 54,455 Investment securities – available for sale, at fair value 263,845 272,944 Investment securities – held to maturity, at amortized cost 4,379 5,194 Loans – net of unearned income and deferred fees 1,293,340 1,254,368 Allowance for loan losses (18,602 ) (14,795 ) Net loans 1,274,738 1,239,573 Premises and equipment, net 24,170 24,640 Bank-owned life insurance 22,398 22,368 Deposit premium, net 3,282 3,857 Deferred income tax 9,116 9,342 Accrued interest receivable 6,191 6,225 Other assets 14,529 15,634 Total assets $ 1,695,342 $ 1,654,232 Liabilities Deposits: Demand, noninterest-bearing $ 130,567 $ 125,281 Savings and interest-bearing checking 209,622 173,711 Money market deposit accounts 206,259 212,780 Time deposits less than $100,000 503,476 509,231 Time deposits $100,000 and greater 330,918 294,311 Total deposits 1,380,842 1,315,314 Repurchase agreements and federal funds purchased 10,589 15,010 Borrowings 117,000 132,000 Subordinated debentures 30,930 30,930 Other liabilities 12,675 12,464 Total liabilities 1,552,036 1,505,718 Commitments and contingencies Shareholders’ Equity Preferred stock, $1,000 par value; 100,000 shares authorized; 41,279 shares issued and outstanding (liquidation preference of $41,279) 39,982 39,839 Common stock, no par value; 20,000,000 shares authorized; 11,300,369 and 11,238,085 shares issued and outstanding 139,641 139,209 Retained deficit (37,515 ) (31,420 ) Accumulated other comprehensive income 1,198 886 Total shareholders’ equity 143,306 148,514 Total liabilities and shareholders’ equity $ 1,695,342 $ 1,654,232 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF
